         Case 1:19-cr-00867-PAC Document 38 Filed 07/29/20 Page 1 of 2




                                                                   July 23, 2020
                                                             7/29/2020
BY ECF
                                                             Defendant's request to modify
The Honorable Judge Paul A. Crotty
                                                             the bail conditions are denied.
United States District Judge
                                                             The current conditions
Southern District of New York
500 Pearl Street                                             applicable to Mr. Chandler's
New York, NY 10007                                           release are continued. SO
                                                             ORDERED.
RE:    United States v. Shakeil Chandler
       19 Cr. 867 (PAC)

Honorable Judge Crotty:

       I write to request a modification to Mr. Chandler’s bail conditions in the above-captioned
case. This week, after applying and interviewing for a job, Mr. Chandler received an offer to
work the overnight shift for Amazon’s Fulfillment Center/Warehouse in Staten Island.
Accordingly, the defense respectfully requests that the Court modify Mr. Chandler’s current
curfew to enable him to earn money to help support his family.
        On March 31, 2020, the Court issued an Order granting Mr. Chandler’s motion for
temporary pretrial release from the Metropolitan Correctional Center. The following conditions,
in relevant part, were set and subsequently met:
         $50,000 personal recognizance bond to be co-signed by two financially
         responsible persons; 24-hour home incarceration to be enforced by location
         monitoring technology to be determined by Pretrial Services with permission
         to leave the residence exclusively for necessary medical services; report and
         disclose to Pretrial Services when any cohabitant the residence, including
         himself, may be symptomatic of any illness.
Doc. No. 19.
        On April 3, 2020, the Court modified the Order to designate Sandra Chandler, Mr.
Chandler’s mother, as the third-party custodian. Doc. No. 24. The Order was originally set to
expire on May 30, 2020, 60 days after its entry. Doc. No. 19. On June 2, 2020, Your Honor
extended the Order to August 31, 2020. Doc. No. 32.
         Case 1:19-cr-00867-PAC Document 38 Filed 07/29/20 Page 2 of 2




       On July 7, 2020, the Government disclosed exculpatory evidence that effectively
excludes Mr. Chandler as a contributor to the DNA found on the weapon he is alleged to have
possessed. On July 10, 2020 the Court granted defense counsel’s request for a bail modification,
removing the condition of home incarceration and imposing a curfew to be enforced by location
monitoring. Mr. Chandler has consistently complied with all pretrial release conditions.
        Since the imposition of curfew, pretrial services has encouraged Mr. Chandler to seek
and maintain employment. Mr. Chandler took this guidance to heart. He immediately began
applying for jobs, and this week, he interviewed for a position with Amazon. On July 21, 2020,
Mr. Chandler received confirmation that he had been hired, contingent on certain employment
conditions. The defense has provided pretrial services with verification of employment. The
anticipated start date of the job is August 2, 2020; Mr. Chandler would be working Sunday
through Wednesday, 6:15PM to 5AM in Staten Island, a two-hour commute from Mr. Chandler’s
home in Brooklyn. This is the only job offer that Mr. Chandler has received.
       Pretrial services has imposed a curfew that requires Mr. Chandler to be home between the
hours of 8PM and 8AM every day. Pretrial has declined the defense’s request to adjust Mr.
Chandler’s curfew hours to allow him to work. The Government also opposes a change in curfew
hours.
        In light of these circumstances, the defense respectfully requests that the Court modify
Mr. Chandler’s bail conditions to impose a curfew consistent with Mr. Chandler’s anticipated job
hours and commute on the days that Mr. Chandler is working, with the understanding that Mr.
Chandler must remain home during his non-working hours on the days that he is scheduled to
work. On the days that Mr. Chandler is not scheduled to work, the current curfew would remain
in effect. Pretrial has indicated that they can and will accommodate this arrangement with a
Court order.
       Thank you for your consideration of this request, which would allow Mr. Chandler to
work and help support his family.

Respectfully submitted,

/s/
Marne Lenox
Assistant Federal Defender                   SO ORDERED:
(212) 417-8721

                                             _______________________________
                                             HONORABLE PAUL A. CROTTY
                                             United States District Judge



cc:    Jun Xiang, Assistant U.S. Attorney (by ECF)
       Jonathan Lettieri, Pre-Trial Services Officer (by email)



                                                2
